Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 12/10/2020. 
On 1/20/2021, Applicant filed a request for entry into AFCP 2.0, after final claim amendments, and remarks. 
The 1/20/2021 amendments are not entered. The claims filed on 8/17/2020 are the pending claims. 
Claims 1-7 and 9-15 are pending. Claims 8 is canceled. Claims 1-7 and 9-15 are rejected.

After Final Consideration Pilot Program
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. 
In the present case, newly amended claim 1 raises new issues requiring a novel search and further consideration because it now recites “the heated non-meat dough undergoes decreasing pressure at a predetermined rate during the cooling and/or is subjected to a predetermined final pressure at an end of a cooling device”. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 

35 USC 112(a)
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant argues the specification provides support for the claimed temperature range recited as the heating the non-meat dough at a temperature of 135 °C to 180 °C to form a heated non-meat dough (emphasis added, remarks, p. 4-5). Applicant argues the specification discloses temperature ranges that may be combined to arrive at the presently claimed endpoints (remarks, p. 4). Examiner is not persuaded by this argument. The argument mischaracterizes the rejection. The rejection is not based upon endpoints disclosed in the specification. Instead, the rejection is based upon evidence that the “newly claimed range has properties unique from the originally disclosed range”. As stated in the rejection, “The previously claimed broad temperature range of 110 °C to 180 °C produces a different invention/result than the presently claimed narrower range of 135 °C to 180 °C”. Therefore, the newly presented narrow range of 135 °C to 180 °C adds new matter to the claims because the newly claimed range is a different invention than the invention originally described.

35 USC 103
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant argues Cully fails to disclose a “non-meat dough” (remarks, p. 6) . Examiner is not persuaded by this argument. Cully ‘544 discloses the meat material may be meat or materials “other than meat” (para 0058). Materials “other than meat” are encompassed within the breadth of the recited “non-meat”. Therefore, Cully’s meat emulsion in the form of a dough comprising dry ingredients, wet ingredients, and non-meat materials is encompassed within the recited non-meat dough.
Applicant argues the term “non-meat” is defined in the specification (remarks, p. 7-8). Examiner is not persuaded by this argument. An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. MPEP 2111.01 IV. In the present case, the specification does not clearly set forth a definition of the term “non-meat”. Instead, the specification discloses preferred embodiments of materials used (or not used) to make the shelf-stable protein snack. 
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. MPEP 2103 I C. In the present case, the claims do not exclude un-recited ingredients from the claimed dough. Instead, the claims merely name the dough a “non-meat dough”. Since Cully expressly states ingredients “other than meat” can be added, Cully is encompassed within the breadth of the recited non-meat dough. 
As an analogy to the presently claimed invention, a meat sausage is not a non-meat sausage because it contains water, corn syrup solids, salt, and spices. In a similar manner, the presently claimed non-meat dough is not a meat dough because it contains plant protein, water, and “other than meat” meat materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619